ORDER
Pursuant to Article V, § 4 of the South Carolina Constitution, Rule 430(b)(10) of the South Carolina Appellate Court Rules is amended to read as follows:
*370(10) has completed the Course of Study on South Carolina Law specified by Rule 402(c) of the South Carolina Appellate Court Rules. The Course of Study may not be taken prior to the filing of a complete application with the Clerk of the Supreme Court. An applicant who has completed the Bridge the Gap program administered by the South Carolina Bar prior to March 29, 2017, may use this completion to satisfy the requirement of this subsection; and
This amendment is effective immediately.
/s/Donald W. Beatty, C.J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
/s/George C. James, Jr., J.